DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
In claim 6, line 1 should read in part “wherein [[the]] a firing density is selected”.  Appropriate correction is required.
In claim 8, line 2 should read in part “from the variable displacement internal combustion engine”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9, and 22-24 of U.S. Patent No. 11,300,026. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are included in the claims of the issued patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shost (US 2014/0261316).
In Reference to Claim 9
Shost discloses:
	A skip fire engine controller (See Shost, Paragraph [0039] w/respect to controller) configured to operate an internal combustion engine by gradually transitioning operation of the internal combustion engine from a first firing density to a second firing density using one or more intermediate firing densities, the gradual transition mitigating a spike in particulate emissions by the internal combustion engine relative to making the transition without using the one or more intermediate firing densities. (See Shost, Paragraph [0071]).
	The Examiner notes that the a higher firing of cylinders results in a higher output of particulates as more cylinders, and thus more fuel, is being used, therefore gradually transitioning to a higher firing of cylinders would mitigate spike of particulate emissions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al. (US 2016/0003169) in view of Tomisawa (US 5,670,715).
In Reference to Claim 1
(See Leone, Figure 1)
Leone et al. (Leone) discloses:
	A skip fire engine controller (12) configured to operate an internal combustion engine (10) by maintaining an air-fuel ratio during a transition from a first firing density to a second firing density. (See Leone, Paragraph [0019] w/respect to controller & Paragraphs [0061]-[0064] w/respect to transitioning and maintaining desired air/fuel ratio during transition).
Leone discloses the claimed invention except:
	Wherein the air-fuel ratio is maintained within a predefined range between 20 and 35.
	Tomisawa (Tomi) discloses a lean engine combustion system. (See Tomi, Abstract). Tomi discloses operating the engine at high air-fuel ratios such as 20 to 25. (See Tomi, Column 4, Line 48-Column 5, Line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lean combustion engine of Tomi as the combustion engine of Leone, as both references are directed towards operation of a combustion engine. One of ordinary skill in the art would have recognized that the engine of Tomi would have allowed for better fuel economy while preventing cylinder combustion instability. (See Tomi, Column 2, Lines 13-31). Additionally, one of ordinary skill in the art would have recognized that the air-fuel ratio of the Leone-Tomi combination would have been maintained lean (e.g.-20 to 25) for transitions between skip fire modes of different densities in low load conditions. (See Leone, Paragraphs [0061]-[0062] w/respect to shift of skipped cylinders and air-fuel ratio maintaining). 

In Reference to Claim 2
(See Leone, Figure 1)
The Leone-Tomi combination discloses:
	further configure to maintain the air-fuel ratio between 20 and 35 during the transition by adjusting one of the following:(a) the second firing density; (b) a boost level for the internal combustion engine; (c) an exhaust gas recirculation level; (d) an intake valve lift profile; (e) an exhaust valve lift profile; (f) any combination of (a) through (e). (See Leone, Paragraphs [0069]-[0071] w/respect to adjusting firing densities via skip fire operation).

In Reference to Claim 3
(See Leone, Figure 1)
The Leone-Tomi combination discloses:
wherein the internal combustion engine is one of the following:(a) boosted; (b) lean burning; or (c) both (a) and (b). (See Tomi, Column 4, Line 48-Column 5, Line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lean combustion engine of Tomi as the combustion engine of Leone, as both references are directed towards operation of a combustion engine. One of ordinary skill in the art would have recognized that the engine of Tomi would have allowed for better fuel economy while preventing cylinder combustion instability. (See Tomi, Column 2, Lines 13-31). Additionally, one of ordinary skill in the art would have recognized that the air-fuel ratio of the Leone-Tomi combination would have been maintained lean (e.g.-20 to 25) for transitions between skip fire modes of different densities in low load conditions. (See Leone, Paragraphs [0061]-[0062] w/respect to shift of skipped cylinders and air-fuel ratio maintaining). 

In Reference to Claim 4
(See Leone, Figure 1)
Leone discloses:
	An engine controller (12) configured to control a variable displacement internal combustion engine (10) having a plurality of cylinders, the engine controller (12) configured to control an amount of inducted air mass and fuel provided to at least one cylinder, among the plurality of cylinders, to have an air-fuel ratio. (See Leone, Paragraph [0019] w/respect to controller & Paragraphs [0061]-[0064] w/respect to transitioning and maintaining desired air/fuel ratio during transition).
Leone discloses the claimed invention except:
	The air-fuel ratio falling within a predefined range between 20 and 35.
	Tomisawa (Tomi) discloses a lean engine combustion system. (See Tomi, Abstract). Tomi discloses operating the engine at high air-fuel ratios such as 20 to 25. (See Tomi, Column 4, Line 48-Column 5, Line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lean combustion engine of Tomi as the combustion engine of Leone, as both references are directed towards operation of a combustion engine. One of ordinary skill in the art would have recognized that the engine of Tomi would have allowed for better fuel economy while preventing cylinder combustion instability. (See Tomi, Column 2, Lines 13-31). Additionally, one of ordinary skill in the art would have recognized that the air-fuel ratio of the Leone-Tomi combination would have been maintained lean (e.g.-20 to 25) for transitions between skip fire modes of different densities in low load conditions. (See Leone, Paragraphs [0061]-[0062] w/respect to shift of skipped cylinders and air-fuel ratio maintaining). 

In Reference to Claim 5
(See Leone, Figure 1)
The Leone-Tomi combination discloses:
wherein the inducted air mass is controlled by the engine controller by adjusting one of the following:(a) a firing density; (b) a boost level for the internal combustion engine; (c) an exhaust gas recirculation level; (d) an intake valve lift profile; (e) an exhaust valve lift profile; (f) any combination of (a) through (e). (See Leone, Paragraphs [0069]-[0071] w/respect to adjusting firing densities via skip fire operation).

In Reference to Claim 6
(See Leone, Figure 1)
The Leone-Tomi combination discloses:
wherein the firing density is selected from a plurality of different firing densities, each of the different firing densities corresponding to different effective displacements of the variable displacement internal combustion engine respectively. (See Leone, Paragraphs [0053]-[0054]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al. (US 2016/0003169) in view of Tomisawa (US 5,670,715), further in view of Shost (US 2014/0261316).
In Reference to Claim 7
The Leone-Tomi combination discloses the claimed invention except:
	further configured to manage a transition of the variable displacement internal combustion engine from a first firing density to a second firing density by operating the variable displacement internal combustion engine at an intermediate firing density that is between the first and the second firing densities respectively, wherein the transition is managed and completed over multiple engine cycles.
	Shost discloses a skip-fire engine control system. (See Shost, Abstract). Shost discloses managing a transition of the variable displacement internal combustion engine from a first firing density to a second firing density by operating the variable displacement internal combustion engine at an intermediate firing density that is between the first and the second firing densities respectively, wherein the transition is managed and completed over multiple engine cycles. (See Shost, Paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used intermediate firing densities between transitions as both references are directed towards skip-fire control systems. One of ordinary skill in the art would have recognized that intermediate firing densities during transitions would prevent unwanted vibrations. (See Shost, Paragraph [0071]).

In Reference to Claim 8
The Leone-Tomi combination as modified by Shost discloses:
	further configured to maintain a temperature of exhaust gas from the internal combustion engine within a predefined range during the transition from the first firing density to the second firing density. (See Leone, Paragraph [0051]).
	The Examiner notes that the object of the firing density transitions of the Leone-Tomi combination as modified by Shost is maintain air-fuel ratio and current operating temperatures of the engine system.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shost (US 2014/0261316), in view of Leone et al. (US 2016/0003169), further in view of Tomisawa (US 5,670,715).
In Reference to Claim 10
Shost discloses the claimed invention except:
	further configured to maintain an air-fuel ratio provided to one or more cylinders of the internal combustion engine within a predefined range between 20 and 35 during the transition.
	Leone et al. (Leone) discloses a skip-fire controller for an internal combustion engine. (See Leone, Abstract). Leone discloses maintaining an air-fuel ratio provided to one or more cylinders of the internal combustion engine during the transition. (See Leone, Paragraph [0019] w/respect to controller & Paragraphs [0061]-[0064] w/respect to transitioning and maintaining desired air/fuel ratio during transition).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the air-fuel ratio during the transition, as both references are directed towards skip-fire engine controllers. One of ordinary skill in the art would have recognized that the device of Leone would have properly maintained engine operating conditions during transitional states preventing unwanted emissions and temperature fluctuations. (See Leone, Paragraphs [0004] & [0051]).
	Tomisawa (Tomi) discloses a lean engine combustion system. (See Tomi, Abstract). Tomi discloses operating the engine at high air-fuel ratios such as 20 to 25. (See Tomi, Column 4, Line 48-Column 5, Line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lean combustion engine of Tomi as the combustion engine of Shost, as both references are directed towards operation of a combustion engine. One of ordinary skill in the art would have recognized that the engine of Tomi would have allowed for better fuel economy while preventing cylinder combustion instability. (See Tomi, Column 2, Lines 13-31). Additionally, one of ordinary skill in the art would have recognized that the air-fuel ratio of the Shost-Leone combination would have been maintained lean (e.g.-20 to 25) for transitions between skip fire modes of different densities in low load conditions. (See Leone, Paragraphs [0061]-[0062] w/respect to shift of skipped cylinders and air-fuel ratio maintaining). 

In Reference to Claim 11
The Shost-Leone combination as modified by Tomi discloses:
	Wherein the air-fuel ratio is controlled by the engine controller by adjusting one of the following: (a) the second firing density; (b) a boost level for the internal combustion engine; (c) an exhaust gas recirculation level; (d) an intake valve lift profile; (e) an exhaust valve lift profile; (f) any combination of (a) through (e). (See Leone, Paragraphs [0069]-[0071] w/respect to adjusting firing densities via skip fire operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained the air-fuel ratio during the transition, as both references are directed towards skip-fire engine controllers. One of ordinary skill in the art would have recognized that the device of Leone would have properly maintained engine operating conditions during transitional states preventing unwanted emissions and temperature fluctuations. (See Leone, Paragraphs [0004] & [0051]).

In Reference to Claim 12
The Shost-Leone combination as modified by Tomi discloses:
wherein the internal combustion engine is one of the following: (a) boosted; (b) lean burning; or (c) both (a) and (b). (See Tomi, Column 4, Line 48-Column 5, Line 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lean combustion engine of Tomi as the combustion engine of Shost, as both references are directed towards operation of a combustion engine. One of ordinary skill in the art would have recognized that the engine of Tomi would have allowed for better fuel economy while preventing cylinder combustion instability. (See Tomi, Column 2, Lines 13-31). Additionally, one of ordinary skill in the art would have recognized that the air-fuel ratio of the Shost-Leone combination would have been maintained lean (e.g.-20 to 25) for transitions between skip fire modes of different densities in low load conditions. (See Leone, Paragraphs [0061]-[0062] w/respect to shift of skipped cylinders and air-fuel ratio maintaining). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pipis JR, Silvestri, Murakami, Lewis, Brown, Foster, Iwano, Moyer, and Fukumura show engine skip-fire control devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746